Case ruled by State v. Wagner, ante, p. 634.
Separate informations were filed against Albert Wagner, each information charging, (1) that defendant wilfully and feloniously made an assault upon William Cochrane and Mae Wilson; (2) that defendant committed an assault with intent to do great bodily harm to William Cochrane and Mae Wilson; (3) that the defendant assaulted William Cochrane and Mae Wilson.  By stipulation the cases were tried together and the jury returned a verdict finding defendant guilty as to the second count in each information.  The court, on September 25, 1941, sentenced defendant to an indeterminate term of from one to three years in the state prison at Waupun upon the finding of guilty in respect of an assault to do great bodily harm to Mae Wilson, and upon the same count with respect to William Cochrane to an indeterminate term of one year to thirteen months, both sentences to run concurrently. Defendant appeals.
The claims of error and the questions involved in this case are those considered and determined in the case of State v. Wagner (William Cochrane), ante, p. 634, *Page 643 2 N.W.2d 229.  For the reasons stated in that case the judgment in this case must be affirmed.
By the Court. — Judgment affirmed.